— In an action pursuant to section 2801-c of the Public Health Law, to enjoin defendant *406from diminishing plaintiff’s professional privileges at its facility, defendant appeals from so much of an order of the Supreme Court, Nassau County (Morrison, J.), entered May 19, 1983, as denied its cross motion for summary judgment.
Order affirmed insofar as appealed from, with costs.
Although the Public Health Council declined to exercise jurisdiction over plaintiff’s complaint, nevertheless, a question of fact remains as to whether defendant’s decision to treat plaintiff differently from other general surgeons for purposes of scheduling operating room time constitutes a diminution of his professional privileges for reasons unrelated to standards of patient care, patient welfare, the objectives of the institution or his character or competency, in violation of section 2801-b of the Public Health Law. Gibbons, J. P., Brown and Niehoff, JJ., concur.